Detailed Action
1. 	This Action is in response to Applicant's application filed on June 11, 2020. Claims 1-10 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1-10 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-10, the prior art of record teaches BUDIHAL discloses at paragraph 7; capturing the plurality of images of the road ahead the autonomous vehicle using a camera. Mapping the captured road region and the plurality of images by comparing the point cloud with plurality of pixels in the images.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-10 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “a determination device that performs a determination of whether the defective portion of the road marking is due to noise at the image processing of the image processing device or an occurrence of a defect in the real world; and a correction device that, based on a result of the determination by the determination device, performs a correction process of the road marking when the defective portion of the road marking is due to the noise at the image processing.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their disclosure of road mapping using camera on vehicles:
	US 9990375 B2 
	US 9719801 B1
US 20170016740 A1
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
June 17, 2022